Citation Nr: 0903284	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include as secondary to a service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The veteran had active duty military service from January 
1977 to December 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Fargo, North Dakota.

In an Informal Hearing Presentation dated in January 2009, 
the veteran's representative asserts that the veteran's 
service-connected left ankle condition causes the veteran low 
back pain.  This claim is REFERRED to the RO for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been service-connected for a left ankle 
disability since May 2000, with a current disability rating 
of 10%.  The veteran filed a claim for a right ankle 
disability in December 2004, asserting that it is secondarily 
related to his left ankle disability.  He seeks service 
connection for a right ankle disorder as secondary to his 
service-connected left ankle disability.  

The veteran received a VA medical examination related to his 
claim in March 2005.  However, for the reasons discussed 
below, the Board finds that the VA examination is 
insufficient and that the veteran's claim must be remanded 
for further development.

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.  

In this case, the Board finds that it cannot make a fully 
informed decision because the examination report provides no 
opinion regarding the etiology of the veteran's disability.  
In requesting the exam, the RO stated that the veteran is 
seeking service connection for a right ankle disability as 
secondary to his already service-connected left ankle 
disability.  However, because the RO did not specifically 
request the examiner to provide an etiological opinion in 
regard to the claim, no such opinion was made.  Without such 
an opinion, the Board finds that in this case a fully 
informed decision cannot be made.  See Barr, 21 Vet. App. at 
311 (ruling that an exam was inadequate in part because there 
was no etiological opinion provided).

In addition to finding the medical examination inadequate, 
the Board finds a new exam is necessary to determine whether 
the veteran currently suffers from a right ankle disability 
for VA compensation purposes.  First, the Board notes that 
the veteran was diagnosed with arthritis in his right ankle 
in February 1998.  Second, the Board notes that at his VA 
examination in March 2005, the veteran was diagnosed with a 
loss of range of motion in his right ankle.  The March 2005 
report shows that the veteran's plantar flexion is limited to 
40 degrees, below the VA normal standard of 45 degrees.  
38 C.F.R. § 4.71, Plate II (2008).  The report also shows 
that the veteran's dorsiflexion is limited to 5 degrees, 
below the VA normal standard of 20 degrees.  Id.  

However, later treatment records contained in the file 
contradict these findings.  X-rays taken in March 2005 
revealed a normal right ankle.  Later, in December 2006, a VA 
physician ruled out ankle osteoarthritis from previous trauma 
and noted that the data on hand did not confirm an 
inflammatory process.  This evidence suggests the veteran 
does not currently suffer from arthritis in his right ankle.  
Also in December 2006, the same examiner ruled out any 
mechanical problems of the ankle joint.  This evidence 
appears to contradict the finding that the veteran has a 
limited range of motion in his right ankle.  Thus, given 
these discrepancies, the Board is not convinced the veteran 
currently suffers from a disability upon which an etiological 
opinion could be predicated.  

Therefore, with regard to the two issue outlined above, the 
Board finds that the case must be remanded for further 
development before a fully informed and nonprejudicial 
decision can be made.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided notice regarding the type of evidence necessary to 
establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any right ankle disability.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the veteran 
currently suffers from a right ankle 
disability.  IF AND ONLY IF the examiner 
determines that a current right ankle 
disability exists, the examiner should 
then determine whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the disability is 
proximately due to or chronically worsened 
by the veteran's currently service-
connected left ankle disability.  IF AND 
ONLY IF the examiner determines that a 
current right ankle disability exists, the 
examiner should then determine whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
disability is related to the veteran's 
active duty service.  A detailed rationale 
should be provided for all opinions.  If 
these determinations cannot be made on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




